DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“initiating a first operation at the robotic carrier by proceeding on the track; 
sensing, at the robotic carrier, a first passive track signal corresponding to a first track position; 
responsive to sensing the first passive track signal, measuring, by the robotic carrier, ticks on a rotary encoder to determine a velocity of the robotic carrier and a distance of the robotic carrier from the first track position; 
upon sensing, by the robotic carrier, an indication of a track-condition to be encountered by the robotic carrier, initiating at a timer;
 if a second passive track signal corresponding to the track condition is detected before a predetermined amount of time is measured by the timer, stopping the timer and resetting to the the second passive track signal; and 
if the second passive track signal is not detected before the permitted amount of time is measured by the timer, transmitting an error signal by the robotic carrier.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a method of facilitating navigation of a robotic carrier mounted on a track.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664